Citation Nr: 0729835	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-39 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for right leg 
thrombophlebitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Katherine M. Rossi, Associate Counsel


INTRODUCTION

The veteran had active service from September 1955 to 
February 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska that denied the veteran's claim for service 
connection for right leg thrombophlebitis.

In December 2004, a decision review hearing was held before a 
decision review officer at the RO in Lincoln, Nebraska.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

A review of the record reveals that this case must be 
remanded for additional development.

The medical evidence of record indicates that the veteran has 
a history of vascular disease involving the right lower 
extremity.  Although a portion of the veteran's service 
medical records were very possibly destroyed in a fire at the 
National Personnel Records Center in July 1973, some of the 
veteran's service records were available for review.  The 
available service medical records indicate that the veteran 
may have exhibited symptomatology related to his claimed 
disorder while in service.  Nevertheless, the record reflects 
that no VA examination and nexus opinion have been afforded 
the veteran with respect to his claim for right leg 
thrombophlebitis.

Accordingly, the case is REMANDED for the following actions:


1.  The veteran should be afforded with an 
appropriate VA examination to determine 
the presence and etiology of any right leg 
thrombophlebitis.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished and all findings reported in 
detail.  The examiner should state whether 
the veteran's right leg thrombophlebitis, 
if found on examination, is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability of less 
than 50 percent) causally or etiologically 
related to any symptomatology shown in 
service or any other incident thereof.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.  

2.  Thereafter, the veteran's claim should 
be readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.


The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



